Judge Haggin
delivered the opinion of the Court.*
Jones filed a bill in chancery, to enjoin a judgment at law in favor of Calloway. The bill alleges that Calloway had employed attorneys to prosecute actions of slander against the complainant and against a certain James Smith, agreeing to give them all the damages which should be recovered, for their services; that the suits being instituted, a treaty took place between the attorneys for plaintiff and defendants, who were represented by one John Shaw, by the terms whereof, the defendants were to pay, and did pay the attorneys of t-he plaintiff one hundred dollars in money and notes, in satisfaction of such damages as might be recovered; but, in the language of the bill, “ the suits were to go on to final judgment, in order that Calloway might be ignorant of the arrangement;” and that “the reason for the agency of Shaw, was, that it might hot appear that Calloway’s attorneys were negotiating with the defendant, Jones, and Smith.”
The bill was dismissed with damages, and an appeal prayed to this court. .
The oompl’t. has no merit hi^bilf106 °f
White and Sharp-, for appellant; Allen and Crittenden, for appellees.
The ¡complainant has no merit, upon the facé of his own bill.
Decree affirmed with costs and damages at the rate of six per centum on the damages awarded by the cir-cult. court.

 Absent, Ch, J. Barry.